Citation Nr: 1110562	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected right and left knee disabilities.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issues of entitlement to increased ratings for left and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Competent medical evidence relates the Veteran's currently diagnosed lumbar strain to his service-connected bilateral knee disabilities.   


CONCLUSION OF LAW

Lumbar strain is proximately due to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A December 2004 letter provided the Veteran with notice of the evidence required to reopen his claim for service connection for a low back condition. The letter explained VA's duty to assist and explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  A May 2009 letter provided notice of how disability ratings and effective dates are determined.  
  
Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded a VA examination.   

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).


II.  Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, including arthritis, if it is shown that the veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, such disease became manifest to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).


Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2009). The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to service connection for a low back disorder, to include as secondary to his service-connected knee disabilities.  The Board notes that a September 1995 rating decision granted service connection for bilateral knee disabilities.  

The Veteran had active duty service from October 1986 to October 1989.  Service treatment records indicate that no back condition was noted at enlistment.  Service treatment records note that the Veteran reported back pain in April 1988 after lifting weights.  A physician diagnosed possible muscle strain.  Service treatment reports do not reflect any other complaints or findings regarding the back.  

Post-service medical records indicate that the Veteran has reported a history of back pain since 1986 or 1987.  The post-service medical records in evidence reflect treatment of back pain since 2005.  

A VA primary care treatment record dated in March 2006 reflects that the Veteran reported low back pain since 1986 or 1987.  A VA physician diagnosed chronic back pain.  The physician noted that meniscal degeneration of both knees as well as disc bulge at L5-S1 contributed to the Veteran's knee and back pain.  It was noted that, "The fact that the patient has chronic knee pain and favors one of the other leg from time to time can also contribute to his low back pain."  

Upon VA examination in June 2009, the Veteran reported a history of lumbar pain with onset in 1987.  The examiner diagnosed mild degenerative arthritis of the lower thoracic and lumbar spine and chronic lumbar strain.  The examiner did not provide an opinion regarding the etiology of the Veteran's lumbar spine disorder.  

In June 2010, the VA examiner provided an addendum opinion regarding the etiology of the Veteran's lumbar spine disability.  The examiner opined that the Veteran did not have a lumbar spine disability prior to service.  The examiner opined that there was no increase in lumbar spine disability during service.  The examiner concluded that a lumbar spine disability is less likely than not related to military service.  With regard to rationale for the opinion, the examiner noted that Veteran denied entry problems at his entrance physical, and the physical exam found no back disability. The examiner further noted that the exit history and physical disclosed no back disability.  It was noted that the Veteran sustained a low back muscular injury (strain) in April 1988.  The diagnosis was possible muscle strain.  The examiner stated that there was no evidence of physical profile beyond "no lifting greater than 20 pounds for 5 days" and no follow up complaints or diagnoses of low back or other disorders.  The examiner noted that the first documentation of any post-military follow-up for the Veteran's claimed back pain was 17 years after discharge, in June 2005.  

The Board finds that service connection for lumbar strain is warranted secondary to the Veteran's service-connected knee disabilities.  The March 2006 VA treatment record provides medical evidence of a causal relationship between the Veteran's service-connected bilateral knee disabilities and current lumbar strain.   Accordingly, service connection is granted for chronic lumbar strain.

ORDER

Service connection for lumbar strain is granted.  


REMAND

Additional development is necessary with respect to the Veteran's claims for increased ratings for bilateral knee disabilities.  

The Veteran's service-connected knee disabilities are evaluated based upon limitation of motion.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination or pain.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran had a VA examination in June 2009.  The examination noted that there was objective evidence of pain with active motion of both knees.  The examination report did not indicate at what point of range of motion the Veteran's knee pain begins.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

In order to properly address the Deluca criteria, a remand is necessary in order to obtain specific findings regarding the range of motion at which the Veteran's knee motion becomes painful.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his knees.  The RO should forward the claims file to the examiner for review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide complete range of motion findings for the knees.  The VA examiner should indicate whether the Veteran's knee disabilities are manifested by weakened movement, excess fatigability, incoordination or pain.  For any finding of pain with range of motion, the examiner should state the point at which pain begins, in terms of degrees.  

In addition, the examiner should specify in terms of degrees any range of motion lost due to weakened movement, excess fatigability of incoordination.  

2.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the disposition of the claims remains unfavorable, the RO should provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an applicable opportunity to respond.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


